DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent February 4, 2022, claim(s) 1, 3, 5, 6, 9, 11, 16, 35, 36, and 38 is/are pending in this application; of these claim(s) 1 and 35 is/are in independent form.  Claim(s) 1, 5, 11, 16, 35, 36, and 38 is/are previously presented; claim(s) 3, 6, and 9 is/are original; claim(s) 2, 4, 7, 8, 10, 12-15, 17, 18-34, and 37 is/are cancelled.

Response to Amendment
	The amendment to the specification and claims are acknowledged and have been entered into the record.

Allowable Subject Matter
Claims 1, 3, 5, 6, 9, 11, 16, 35, 36, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 11 lines 7 – 15, filed February 4, 2022, with respect to the claims 18, 20 – 23, 38, 33, and 34 have been fully considered and are persuasive.  The claims have been cancelled by Applicant.
Applicant’s arguments, see page 11 lines 16 – page 12 line 18, filed February 4, 2022, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 


Regarding the prior art, the Examiner reviewed Applicant’s Admitted Prior Art described in Applicant’s Specification Tables 1a-1d.  The closest reference, Carbonell et al, was also cited on Applicant’s Information Disclosure Statement (IDS).  See Carbonell Figure 2.  However, Carbonell does not teach “selecting and inputting user input data that includes designation of a host organism, a starting compound, and a desired target product into the pathway computer system.”  Instead, the user interface of Carbonell presupposes a single chassis organism, as noted in Applicant’s Specification at Para [0016].
US 2005/0079482 A1 (“Maranas”) corresponds to the Non-Patent Literature Pharkya et al, which was cited on Applicant’s IDS.  While Maranas teaches a universal databases of chemical reactions from a variety of chassis organisms, Maranas does not teach the search and retrieval and user interface that is specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 9, 2022